DETAILED ACTION
This action is in response to the amendment filed 9/21/2021.  Applicant has amended claim 11-14 and 18-19 and cancelled claims 6-7, 15 and 17.  Claims 1-5, 8-10 are withdrawn.  Accordingly, claims 11-14, 16 and 18-20 are rejected as set forth in detail below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14, 16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 11-14, 16 and 18-20 are directed to the abstract idea of maintaining accounts, receiving information from consumer, displaying values, completing transaction and cancelling gift card, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claim 11 recites, in part, a method for performing the steps of maintaining a first consumer account which is useable by a first consumer and a second consumer account which is useable by a second consumer; receiving information that a first consumer desires to exchange a gift card appearing in the first consumer account for a value, receiving from the first consumer a description of the first gift and the value desired by the first consumer for the first gift card, wherein prior to receiving the information the first gift card has been enabled for purchases from at least one retailer of goods or services and wherein the first consumer is not the at least one retailer, displaying to consumers the value desired by the first consumer for the first gift card, completing the gift card transaction immediately via transfer of values between the first consumer account and the second consumer account, wherein immediately means when the value desired by the first consumer for the first gift card is available to the first consumer and wherein the transfer of values comprises transferring the value desired by the first consumer into the first consumer account, issuing a second gift card to the second consumer account 

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using “computer”, “one or more processors” and “non-transitory computer readable memory” and “terminal” of an enterprise infrastructure to perform the maintaining, receiving, displaying, issuing, cancelling, providing, verifying, determining, transmitting and transferring steps digitally “via the one or more processors executing executable instructions” and displaying data “on a personal computer, laptop, handheld device, mobile phone, or any other display device.  The processors/computer/memory in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.



Claims 11-14, 16 and 18-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.



Additional prior art found (directed to state of art/unclaimed features) but not used in the rejection: Usui (US 2002/0091631 A1).

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. 

Applicant argues that the claims are statutory under U.S.C. 101 because 1) similar to Enfish, the claims are directed to improvement of computer-related technology because memory is reduced as a result of cancelling first gift card and associating second gift card account with consumer account 2) the claims do not recite an abstract idea because “Certain Methods of Organizing Human Activity does not cover human operation of machines 3) the claims require a special purchase computer/particular machine 4) the claims recite elements not shown to be present in the prior art 5) the claims do not seek to tie-up or preempt 6) the claims improves technology in marketplace by managing contents and controlling interactions with web pages.  The Examiner disagrees.   In response to applicant’s argument that the claims are directed to improvements in computer-related technology, it is noted that unlike Enfish, the focus of the claims is not on improvement in how a computer could carry out their basic functions of storing and process data, but on certain independently abstract ideas (receive, display, determine, transfer data) that use computers as tools.   In response to applicant’s argument that the system’s memory requirement can be significantly reduced by cancelling gift card, it is noted that while the claims recite the limitation of using processor to cancel card, such limitations are not meaningful as most practical applications of such a database would involve a computer. “In short, each step does no more than require a generic computer to perform generic computer functions.” Alice, 134 S. Ct. at 2359.  Issuing and cancelling card with processer = store, determine and eliminate information with a processor and various court decisions have identified similar elements as routine and conventional (For example, arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), Receiving or transmitting data over a network, e.g., with web pages, it is noted that the claims themselves do not have any .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/CHIA-YI LIU/Primary Examiner, Art Unit 3695